 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          EARL W. JUDD, II,                             CASE NO. C20-6128JLR

11                               Plaintiff,               ORDER DISMISSING CLAIMS
                   v.                                     WITH PREJUDICE
12
            JACK F. NEVIN, et al.,
13
                                 Defendants.
14

15          On May 4, 2021, the court dismissed all claims filed by Plaintiff Earl W. Judd, II

16   in this matter. (5/4/21 Order (Dkt. # 25).) The court dismissed Mr. Judd’s tort claims

17   against Defendant Rose M. Eberhart without prejudice and with leave to amend, and

18   instructed Mr. Judd to file an amended complaint rectifying the deficiencies identified by

19   the court within 14 days of the court’s order. (Id. at 14-16.) The court dismissed all of

20   Mr. Judd’s other claims with prejudice and without leave to amend. (Id. at 16.) Mr. Judd

21   did not file an amended complaint after the court’s order. (See Dkt.) Instead, 21 days

22   after the court’s order, he filed a notice of appeal to the Ninth Circuit. (Not. of Appeal


     ORDER - 1
 1   (Dkt. # 27).) This appeal was dismissed for lack of jurisdiction on June 11, 2021. (Order

 2   of USCA (Dkt. # 29).) Mr. Judd has not filed an amended complaint since the dismissal

 3   of his appeal. (See Dkt.) Accordingly, because 14 days have passed since both the

 4   court’s original order of dismissal and the dismissal of Mr. Judd’s appeal and he has not

 5   filed an amended complaint, the court DISMISSES Mr. Judd’s remaining claims with

 6   prejudice and without leave to amend.

 7          Dated this 30th day of June, 2021.

 8

 9                                                    A
                                                      JAMES L. ROBART
10
                                                      United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
